Costa Rica congratulates the President on his election and welcomes the priorities that he has established for his tenure. I would like to reiterate my country’s commitment to working with him and all Member States to achieve the 2030 Agenda for Sustainable Development, to help swiftly honour the pledges made in Paris and Marrakesh to mitigate climate change, to implement the Treaty on the Prohibition of Nuclear Weapons and to strengthen global governance and multilateralism as areas of supreme importance for the maintenance of international peace and stability.
I also wish to convey a message of solidarity and sympathy to the people and the Government of Mexico for the human and material losses resulting from the earthquake that struck its capital and surrounding areas today.
Every word, statement and action adopted in this Hall keeps alive Kant’s hope and inspiring confidence in humankind. To build a world based on the 2030 Agenda, the Paris Agreement, the 20-year review of the implementation of the Beijing Declaration and Platform for Action, the treaties on the non-proliferation of weapons and the treaties on nuclear disarmament and prohibition is an acknowledgement of the multiple challenges that human communities face. They also evoke our sincere conviction in reaching globally agreed responses to the most urgent threats to humankind.
Those milestones are recent pieces in the renowned understanding of those who, before us and in pressing circumstances, fought for dignified coexistence, for freedom as a life-long mandate and for keeping hope alive as a daily imperative. Our duty as leaders consists in leading our nations towards sustainable human development. Therein lies the ethical power of our actions, both in domestic affairs and in the Assembly — the importance of which calls for an active commitment to ensure the well-being of our nations and to fight against inequality, injustice and violence. It means inconveniencing those who are opposed to the world being a radiant, open and unbiased hearth for us all, rather than a free aspiration of resistance and misunderstanding.
In the face of that wall of short-sightedness or malice, Costa Rica has always chosen honest work — the tireless ability to provide for one another with generosity, despite our small size. My country has chosen compassion, solidarity and peacebuilding as the main values in fully respecting human rights. In that framework, it has made international law, active multilateralism and the rejection of environmental destruction as the ideal mechanisms for resolving conflicts domestically and among States. That, in short, will always be our commitment to humankind.
In September 2016, Costa Rica became the first country to enter into a national pact to meet the Sustainable Development Goals (SDGs), with the concrete step of involving representatives at the highest levels in the country, local representatives and representatives from the business sector, churches, social organizations and academia — all of which have actively committed to seeking the implementation of those comprehensive goals. Through that initiative, we have aligned our 2015-2018 national development plan with the Sustainable Development Goals and the sectoral goals of national and local programmes and projects. Additionally, we established a functional strategy for the planning, implementation and monitoring of those goals — which operates on the basis of consultation, dialogue and accountability.
Two years ago, I stated in this very Hall (see A/70/PV.19) that Costa Rica would commit to the design and implementation of the adequate instruments to wage a real and sustainable campaign against poverty. Given its multidimensional character, we adopted a multidimensional poverty index along with a multi-actor functional governance structure, which was one of the most important factors in the poverty reduction achieved for the first time in seven years in Costa Rica — through a coordinated and structured ownership in decision-making, initiative design and strategy implementation at a national level.
In the same vein, Costa Rica and 42 other countries gathered here presented a voluntary national report on the implementation of the Sustainable Development Goals during the High-level Political Forum on Sustainable Development of the United Nations. Moreover, Costa Rica and the other States members of the Central American Integration System sponsored the harmonization of the regional Central America agenda with the same objectives.
Costa Rica has understood and taken on the integrated universal and multidimensional nature of the SDGs. We therefore believe that its implementation requires policy and public management innovation. Leaving no one behind is a State and Government responsibility, but those entities cannot act alone. That is why the 2030 Agenda must be based on consensus, the creation of synergies and the creative participation and commitment of various actors and productive sectors — above all, in the commitment and call to action of the Assembly. Leaving no one behind is more than just a slogan, it is a forceful call to action for all the segments that make up our societies. That is why I commend the contents and the quality of the Secretary-General’s report for the repositioning of the United Nations development system so as to honour the ambitious goals of the 2030 Agenda.
I believe that is the appropriate path to coordinate and carry out comprehensive actions that respond to the current and future needs of sustainable development. In that regard, we must consider the needs of middle-income countries. I believe it is advisable to continue the efforts carried out thus far and to continue to promote the interests of middle-income countries, with a view to the United Nations offering them more efficient, targeted and better coordinated support.
Costa Rica wishes to stress the importnace of countries and the United Nations system reconsidering the concept of per capita income as the gauge for determining a country’s progress. Only a multidimensional view of development, especially a multidimensional view of poverty, will allow us to understand the needs of the people and families and the individuals that make it up, as it relates to access to health care, the elimination of inequality, promoting gender equality and attention to social, economic and environmental weakness, among other challenges of developing nations.
With due respect but also with urgency, I call on the Secretary-General to promote open spaces to establish work strategies that would strengthen the capacities of such countries and allow them to cooperate more effectively with other middle-income countries and with less-developed countries. For those countries, reaching the Sustainable Development Goals will be impossible unless economic, social and environmental problems are incorporated into a path of comprehensive action.
As a universal forum, the United Nations has a privileged position for consolidating the consultation process of middle-income countries. Amartya Sen has said with incontrovertible authority that to speak of the development of a particular society, we must analyse the lives of those who live within it, and that there can be no economic success without considering the quality of life of communities, which is one and the same with that of each of its members. That thesis gives special attention to minority groups that have been historically excluded from fully exercising their rights and denied the understanding of the societies in which they live — especially if their nature requires the adoption of targeted processes in order to achieve the 2030 Agenda.
That complexity requires taking a closer look at productive sectors, such as family agriculture — the primary source of income for 70 per cent of the global rural population, that is, 40 per cent of the global population. Close to 500 million small farms provide 80 per cent of the food consumed by the developing world. In many cases, they are the historical basis for the productive development of entire nations, as is the case in my country. Family agriculture has a crucial role to play in achieving the Sustainable Development Goals, as it integrates the goals and is the basis for the sustainable production of food, for the environmental management of rural and marine territory and for biodiversity — as a source of significant cultural expressions of each people. It is, without a doubt, a fundamental pillar of the integrated development of nations. In that regard, alongside a group of countries from different parts of the world, Costa Rica will be honoured to present a draft resolution at the current session to declare the decade of family agriculture 2019- 2028 — inspired by the success of the International Year of Family Agriculture, adopted by the Assembly in 2014 as resolution 66/222.
Gender equality continues to be a goal of quintessential importance in all nations. Every day, more women strive to be fully recognized and to exercise their rights. Their struggle is inherent in the building of truly democratic societies and of peaceful coexistence in all countries. Moreover, without equal rights for women, it will be impossible to achieve the Sustainable Development Goals by the target date set by the Organization.
The literature is vast and the political declarations are forceful in highlighting the noticeable democratic gaps and the resulting detriment to development due to the persistence of patriarchal and chauvinist structures forged in another time but revived today absent education regarding human rights and respect for democratic coexistence. Gender inequality is not a topic that is foreign to us, nor a phenomenon that unfolds covertly in the internal relations of countries beyond our purview, but rather it is occurring in front of our very eyes. Let us take a moment to look around us. It is imperative to take joint action to ensure that equality in this important organ. My country has understood that commitment and welcomes work proposals from International Gender Champions that seek to revert the trend of gender inequality within the United Nations and to take concrete actions for the seventy-second session by calling on the Gender Champions to promote equilibrium within each delegation that attends the general debate during the Assembly’s week of high- level debate.
Women’s effective participation in the economic sectors of their societies has a deep and significant impact on other areas of independence, as an economically empowered woman is a person with the tools and capabilities necessary to make a positive impact on her community and her family. While it is true that many women work, are entrepreneurs, are employed in the public and private sectors and are scientists and artists, millions of others work in the informal sector or do domestic work and unpaid care. It is estimated that women’s unpaid work is equivalent to $10 billion per year, or 13 per cent of the global gross domestic product. However, if I were to choose a single insulting and absurd example of this discrimination, the one that angers me the most is that the average woman’s salary is 25 per cent lower the average man’s salary for the same job.
I had the honour to co-chair the High-level Panel on Women’s Economic Empowerment, along with Ms. Simona Scarpaleggia, Chief Executive Officer of IKEA Switzerland, at the request of former Secretary- General Ban Ki-moon and UN-Women. The final report of the Panel, in which women from the entire world participated, concluded,
“that it is essential to expand social protection coverage and access to justice with due process; that care is also an economic activity whose contribution should be reflected in countries’ productivity; that men should share responsibility for fulfilling this work and private companies and public institutions are called on to encourage it; that women have the challenge of accessing digital and financial services, as well as of being deed owners in land redistribution; that companies must recognize women’s leadership; that it is urgent that States’ macroeconomic policies empower women and promote decent jobs for them; that laws that discriminate must be amended and others that encourage equality must be enacted; that affirmative policies on hiring women must be extended to public institutions and private companies and women-owned businesses must be promoted; and that it is necessary to reinforce support to informal women workers and women agricultural workers”.
Of course, we must adopt a multidimensional and intersectoral strategy to address the barriers to women’s economic empowerment. In that regard, Costa Rica has in place a public policy that guarantees women’s employability on an equal basis. The main objective of this policy is to eliminate women’s lack of access to, and permanence in, the workplace. The private sector is the key actor in that, as it is the main source of employment and national development. This practice is part of the new trend in international markets and the global economy, where companies seek to increase their productivity through innovation, the improvement of the work environment, the attraction of talent and the adoption of values and practices based on human rights.
Nevertheless, we recognize that multiple challenges remain to making progress towards substantive equality for women. We are determined to incorporate women in paid work, with measures that eradicate gender-based division in the workplace and facilitate economic independence and quality of life as necessary conditions for the full enjoyment of human rights.
With the Assembly’s permission, for just a moment, I would like to convey this message in English to all the women who, with their work, raise up their families and local and national communities.
Today I extend my recognition to all women on Earth. They are capable enough to move ahead despite the rigid and rude patriarchal heritage that tends to not acknowledge their abilities and accomplishments and that fills with doubts and dangers their road towards full autonomy. They are an example for others: their internal strength leads them to break the chains of oppression, rise above the misery of migration and forced displacement and free entire communities from various forms of slavery. And in the grim march of their lives, they devote themselves with great passion to their people; they are sensitive and protective even when their love and generosity are not understood or repaid.
22/27 17-29275 They are masters of resilience, since they have learned how to deal with bad people and painful moments. They know how to fulfil their roles of mother, partner, friend or leader, and they dedicate themselves to them even if they need to sacrifice themselves because of a superior responsibility, a greater good that they accomplish with sincere devotion, aware of the risks and bearing in mind that they are an example to other women that follow in their steps.
Definitely, it is not easy being a Khaleesi. Whether in fiction or in real life, the goal of equality is much greater than what our circumstances relegate us to. Today is a good day to look at ourselves in the mirror, start to create truly equal relations and bring this long night to an end.
My generation’s grandparents could not have foreseen the consequences that industrialization and business models would have on the climate. We, the grandparents of future generations, can. That is why we cannot be indifferent. It is true that for decades humankind has had the resources and scientific knowledge to precisely measure the behaviour of endless variables related to the environment and that it can project future scenarios for weather conditions in different parts of the world and the impact they would have on humans and their social, productive and cultural activities. These capabilities commit us at levels seldom encountered throughout the history of humankind. They saddle us with an ethical and moral responsibility about the future of life on Earth and the terms of the interactions among human groups and between humans and their environment.
There is enough evidence to support the idea that a transformative solution to climate change is within human capabilities. That is why we welcome the French initiative of a global pact for the environment, which would complement the legal framework of the international agreements adopted by the United Nations in 1966. We are also pleased to be a member of the group of friends, which under the leadership of Slovenia, Switzerland, Morocco and Maldives, promotes the draft resolution on human rights and the environment that is being coordinated in the Human Rights Council. Also, along with countries of the Independent Association of Latin America and the Caribbean, we have exercised a positive leadership position in the negotiations of the United Nations Framework Convention on Climate Change, building bridges between negotiating groups and making proposals.
Our countries must adopt increasingly ambitious positions on environmental conservation and in the fight against climate change and understand the right to live in a healthy and ecologically balanced environment as an essential right of every human being and of future generations. The international community can count on the unconditional and unrestricted support of the Costa Rican people and Government in promoting this vital agenda. It is my pleasure to inform the plenary that, with the shared leadership of Chile and Costa Rica, Latin America is moving towards establishing a regional instrument on the rights of access to information, participation and justice on environmental matters. The initiative aims to produce more effective agreements in the context of socio-environmental conflicts through an environmental governance programme in which the State acts as a facilitator in agreement and decision-making spaces with the participation of all interested and affected stakeholders. It includes the principles of precaution, reparation and non-regression.
We reaffirm our intention to guide our economy towards carbon neutrality, as part of the pre-2020 voluntary actions, and we are expanding our long-term commitments towards the in-depth decarbonization of the economy. Our electrical grid continues to be an example of planning and renewable energy use for the world, thanks to long periods of energy generation based solely on renewable sources — in water, wind, geothermal sources, biomass and sunlight. In addition to the offsetting process of our forests, we are reducing emissions in critical sectors, such as transport, livestock and waste. We have set an absolute emission limit for 2030 that is equivalent to a 25 per cent decrease in emissions as compared with 2012. That places us in a privileged position to become a green centre for management, innovation and knowledge transfer. We invite our strategic partners to join this effort.
It is clear that we cannot not improve the health of our oceans if we do not change our land production and consumption. In that regard, our recently issued national wastewater sanitation policy and our national strategy for plastics replacement seek to stop pollution resulting from land-based activities and reverse their cumulative effects. To that end, straws, coffee stirrers and plastic containers are to be replaced. In addition, we are working to end destructive fishing practices and to coordinate efforts so that coastal populations can
develop from the use and sustainable management of marine-coastal resources.
Along the same conservation lines, we presented our national wetlands policy, which seeks to ecologically rehabilitate the Costa Rican wetland ecosystems and to promote actions for their sustainable and participatory use, as well as the establishment of a framework planned over the long term in order to restore the national wetland systems and ensure its responsible use in order to contribute to improving the quality of life of the communities that use it.
We believe that all those efforts not only encourage a focus on and the mitigation of climate change, but they also have an impact on human rights and public policies that promote gender equality, non-discrimination and the enjoyment of the rights of indigenous peoples. That is why we also welcome the process to prepare the global compact for safe, orderly and regular migration and the global compact on refugees.
In that regard, I would like to recall the principle of the progressivity of human rights — an essential principle that implies expanding the range of rights granted, from which we cannot go back. But above all, it entails the idea that we are called on to provide our inhabitants with increasingly more and better guarantees that allow the free and full exercise of each of those rights.
The twentieth century witnessed some of the greatest and most atrocious conflicts that humankind has experienced. The end of the Second World War marked an even greater threat, one with the potential to destroy our species. The nuclear arms race was, for much of the second half of the last century, a constant concern that threatened the continuance of the human family.
Costa Rica views with great concern the events developing on the Korean peninsula. The increase in the warmongering rhetoric on that part of the Asian continent implies a serious and real threat to the peace and stability not only of the region, but of the world. Costa Rica is amazed by how, almost three decades after the end of the Cold War, ghosts that we thought had been banished forever reappeared in a world where there is need for more medicine, not rifles, more schools, not barracks, and more projects to provide drinkable water than facilities to produce weapons of mass destruction.
That is why we strongly and vehemently condemn the nuclearization of the Korean peninsula. We will always support dialogue, active diplomacy and multilateralism. We call on the parties involved and on the Security Council to take an active role in avoiding escalations of tension that could lead to dire consequences and from which there is a risk of no return. We cannot remain silent or stand idly by. Therefore, together with the Secretary-General, we demand that the Security Council act immediately, as is its responsibility, to contain this situation.
We view with hope, joy and pride the fact that the Treaty on the Prohibition of Nuclear Weapons was finally approved in July of this year. I congratulate Costa Rican Ambassador Elayne Whyte on that process. As President of the United Nations conference to negotiate a legally binding instrument to prohibit nuclear weapons, leading towards their total elimination, she led the process with courage and great skill. That effort, together with that of the participating delegations, made a dream come true after more than seven decades.
The Treaty is a strong message that most States Members of the United Nations do not support, do not accept and do not consider nuclear weapons as legitimate, and that the international community clearly states that nuclear weapons are not only immoral, ethically repugnant, but are, henceforth, illegal. A new norm of international law that absolutely prohibits nuclear weapons in all circumstances is therefore established and provides a solid and legally binding framework for the destruction and total elimination of nuclear weapons in a transparent, irreversible and verifiable manner within specified time frames.
As an unarmed democracy that bases its defence entirely on international law, we are satisfied that, in addition to prohibiting the development, production, manufacture, transfer, possession, storage, location, installation and deployment of nuclear weapons, the Treaty explicitly prohibits the threat of its use, thereby also banning so-called nuclear deterrence security doctrines.
Many will say that this entire effort is meaningless, since none of the nuclear Powers wanted to be part of it. With respect, I tell them they are wrong. The desire of the 122 countries that approved the text of the Treaty is the legitimate voice of peoples who love peace and defend humankind. Any effort to support disarmament will never be pointless. Supporting peace will never be a mistake. Costa Rica applauds those 122 countries and all those that will sign the Treaty tomorrow, and urgently calls on others to join in signing it, so that we can ensure a future for us and for those who will come after us so that we can continue to build the world we are dreaming of.
Costa Rica is constantly shocked by the terrorist attacks that unfortunately happen everywhere in the world almost every week of the year. Once again, we want to express our absolute and unequivocal condemnation of terrorism in all its forms and manifestations, no matter who commits it, wherever it is committed or whatever its purpose, and we stress the need to bring its perpetrators to justice. The fight against terrorism must be framed in strict observance of international law, including human rights law, international humanitarian law and international refugee law.
I wish to emphasize the crucial role of international law as a legitimate mechanism for settling disputes among States, which we must resolve. In that regard, considering that unilateral economic sanctions are not efficient ways to punish Governments but can seriously harm the rights of peoples to well-being and development, I once again would like to express the opposition of my country to the embargo that the United States has imposed against Cuba for 55 years, with high human, economic and social costs for its population.
Sixty-nine years ago Costa Rica decided to exchange weapons and soldiers for notebooks and teachers. Sixty-nine years ago Costa Rica decided to establish, strengthen and promote international law as the civilized way to resolve its differences with others. Today, 69 years later, Costa Rica continues to believe that.
The original goal of the creation of the United Nations was to save future generations from the scourge of war. The world has changed in a dizzying way since 1945. The threats and challenges to peace, stability and global security are increasingly diverse and complex. However, there is something that has not changed one iota: the intrinsic and natural impulse to strive untiringly towards the most dignified and highest universal values based on law and towards the prevalence of institutions over brute force, of multilateralism over smaller, narrower and pettier national interests. That is the essence of this institution: to achieve the well-being of all nations as a whole by sustaining peace in each of them. It is not the opposite. It is not to achieve the well-being of each nation in order to achieve global well- being, but rather it is in the world’s interest to uphold the interests and well-being of our individual nations.
The Andalusian poet Federico García Lorca said that theatre is the poetry that rises from the page and becomes human, and becoming human, speaks and yells, cries and despairs. It is our duty now to take action based on our rhetoric and to go out into the world and make it all possible. We must restore hope to the hearts of the world’s citizens and ensure that that hope leads to a life of dignity that enables them to fully enjoy their rights and freedoms. The fight to uphold human rights is historic and long-standing endeavour. Never before have the levels of education and peace been so high and the number of conflicts so low. That does not mean that we should reduce our mobilization efforts and become complacent. It means that, in spite of it all and although war and structural violence still plague many regions of the world, human society remains on the right path, in no small measure due to the Organization’s efforts.
We own our future. In spite of the pain caused by injustice and perpetual and pervasive irrational behaviour, there are more people who believe that happiness, solidarity, freedom, justice, peace, forgiveness and reconciliation are possible — many more than those who promote death, pain, torture and militarization and spread fear, which all thwart our beautiful creative capacity.
This will be the last time that I address the Assembly as President of Costa Rica. Next year, as my country fulfils a decades-old civic duty yet again, my people will send a new representative to address an Organization of which we are so proud. That will happen repeatedly in future because a democracy’s presidential mandate calls for the perpetual renewal of its leadership. I have been pondering this moment for several months. On behalf of all representatives and their children, I would like to dedicate these closing words to my sons and daughters.
Future generations also deserve to be acknowledged in this universal forum because, in many ways, they are the beneficiaries of the solutions their parents brought to the table, both metaphorically and in the deepest human sense. I would like Mónica, Cristina, Beatriz, Diego, Ignacio and little Inés to know that each time a father or mother steps up to this rostrum to promote peace and justice, reconciliation and solidarity, it is with them and their present and future in mind. I would like them to know that each time a father or mother takes the floor to promote human rights, gender equality and the importance of protecting the environment from the irrational forces of human greed or consumerism, they do it out of deep concern for their well-being and that of future generations. I would like them to also know that their father, and before him other Costa Rican mothers and fathers who stood before the Assembly, did so proud to represent a people who are full of dignity, hard working and courageous. They clamour for peace and seek to build it day by day. They will always uphold human rights as our universal family’s highest good. That should make them proud and happy. They should be proud to be part of an ongoing story that, like the waves of the ocean will happen time and again, just as the world continues to have hopes and dreams for human progress. They should be happy because they know that our efforts to promote justice and peace have not been and will not be in vain.
I hope that the United Nations will continue to be the preferred forum for fostering understanding among the peoples of the world. It will not be a conflict-free environment because, unfortunately, that is not our species’ default state, but it could be a meeting point where people can reach agreement, based on the higher aspirations of human progress that makes survival possible. I also hope that this session can shed light on demilitarization and denuclearization, which are the only ways to ensure our survival, beyond all efforts to guarantee it.
I also sincerely hope, with all my heart and soul, that all nations represented here today are happy, at peace and able to adhere to the wise biblical admonition to beat swords into ploughshares. It is simply another way of saying love your neighbour as you love yourself.